DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are cancelled.
Claims 10-19 are pending.

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.

Examiner’s Statement of Reason for Allowance
Claims 10-19 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Yang et al. (USPGPUB 2016/0373270) discloses a method of connection of home appliance to a network, a network-connection system for home appliances, and an apparatus related to a network-connection setting for home appliances. The network connection method of home appliance includes an operation in which a terminal device 
Claim 11, a server that communicates with the router via a telecommunication line; and a terminal device that communicates with the wireless LAN adapter and that comprises a display, wherein the wireless LAN adapter: acquires connection information that indicates whether the wireless LAN adapter is in communication with the router; and provides the terminal device with the connection information, and the terminal device indicates[[,]] in one screen on the displays based on the connection information, whether the air conditioner, the wireless LAN adapter, the router, and the server are in communication with one other by using icons that respectively represent the air conditioner, the wireless LAN adapter, the router, and the server and that are aligned in an order of the air conditioner, the wireless LAN adapter, the router, and the server.
Claim 17, accessing the wireless LAN adapter from the terminal device, wherein the wireless LAN adapter is installed at a location where an indicator lamp of the wireless LAN adapter is hidden from view of a user; acquiring, from the wireless LAN adapter, connection information that indicates whether the wireless LAN adapter is in communication with a router that configures a LAN; and indicating[[,]] in one screen on the display, based on the connection information, whether the air conditioner, the wireless LAN adapter, the router, and a server are in communication with one another by using icons that respectively represent the air conditioner, the wireless LAN adapter, the router, and the server and that are aligned in an order of the air conditioner, the wireless LAN adapter, the router, and the server.
Claim 18, acquires connection information indicating whether the wireless LAN adapter is in communication with a router that configures a LAN; and uses the connection information as display image data, wherein the display image data indicates whether the air conditioner, the wireless LAN adapter, the router, and a server are in communication with one another via a telecommunication line by using icons that respectively represent the air conditioner, the wireless LAN adapter, the router, and the server and that are aligned in an order of the air conditioner, the wireless LAN adapter, the router, and the server in one screen, wherein the wireless LAN adapter is installed at a location where an indicator lamp of the wireless LAN adapter is hidden from view of a user.
Claim 19, wherein the connection confirmation instructions are installed in the terminal device and causes the terminal device to executes the steps of: accessing the wireless LAN adapter that is installed at a location where an indicator lamp of the wireless LAN adapter is hidden from view of a user and acquiring connection information that indicates whether the wireless LAN adapter is in communication with a router that configures a LAN; and indicating in one screen on a display of the terminal device, based on the connection information, whether the air conditioner, the wireless LAN adapter, the router, and a server are in communication with one another via a telecommunication line by using icons that respectively represent the air conditioner, the wireless LAN adapter, the router, and the server and that are aligned in an order of the air conditioner, the wireless LAN adapter, the router, and the server.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119